Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 9,698,205 (hereinafter, the ‘205 patent).

Claim Rejections - 35 USC § 251
	Claims 1-30 are rejected under 35 U.S.C. 251 as not complying with the original patent requirement of 35 U.S.C. 251(a). 
	Claims 1-30 have been amended to recite a generic display apparatus.  However, the specification describes an organic light-emitting diode (OLED) display including a thin film transistor (TFT) over the stretchable substrate and an OLED connected to the TFT (see e.g., abstract, col. 1, lines 15-41, lines 45-54, col. 3, lines 10-20 and col. 3, lines 65-col. 6, line 35).  The specification states that the instant application is related to a stretchable organic light-emitting diode display (OLED), which “includes a thin film transistor (TFT) and an (OLED) (col. 1, lines 15-24 and lines 45-54,).  In addition to the description, the figures and original claims of the ‘205 patent are all directed to the OLED display comprising a TFT (see col. 3, lines 10-20, col. 3, lines 65-col. 6, line 35 and original claims).  The specification does not describe any display See MPEP 1412.01.
See Forum US, Inc. v. Flow Valve, LLC, 18-1765 (Fed. Cir. 2019) (“[F]or broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; ‘[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.’”)  

Specification
The amendment filed 7/5/2019 is also objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material not supported by the original disclosure is as follows: 
Applicant has amended the title of the ‘205 patent from “ORGANIC LIGHT-EMITTING DIODE DISPLAY” to –DISPLAY APPARATUS--, which is not supported by the specification of the ‘205 patent.  Applicant has also not pointed out where the amended title is supported by the specification.
As stated above, the specification including original title, abstract, figures and original claims are all directed to an organic light-emitting diode (OLED) display, see e.g., col. 1, lines 15-41, lines 45-54, col. 3, lines 10-20 and col. 3, lines 65-col. 6, line 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		Claims 1-2, 4, 12-14 and 21-24 are rejected under 35 U.S.C. 102(1) and/or 102(2) as being anticipated by Herrick (US 5,469,020).
Regarding claims 1 and 12-13, Herrick discloses a flexible display comprising a substrate 12 with micron sized active elements (light emitting diodes/unit pixels) imbedded in the substrate 12 and a plurality of electrodes over the substrate 12 (Figure 1, reproduced below, col. 5, lines 59-col. 6, line 23).  The substrate 12 is a flexible thin 

    PNG
    media_image1.png
    266
    440
    media_image1.png
    Greyscale

	Herrick also discloses that the display comprises a plurality of interconnection lines (e.g., data lines and scan lines) connected to the plurality of electrodes (col. 6, lines 48-57 and col. 7, lines 8-15).  Figure 5 (reproduced below) shows that the electrodes 32 and 44 are sandwiched between the flexible stretchable substrate 12. The interconnection lines are movable in at least one stretching direction since the interconnection lines are connected to the electrodes, which can be stretched and moved with the flexible stretchable substrate 12.  When the substrate 12 stretches in one direction, the entire display including the interconnection lines and electrodes would also move/stretch in the same direction.

    PNG
    media_image2.png
    823
    477
    media_image2.png
    Greyscale

	Herrick further discloses that the electrodes are rotatable since the thin film substrate 12 can be provided in a roll (see Figure 1). 
	Regarding claims 2, 4 and 14, Herrick discloses that the electrodes are sandwiched between the flexible stretchable substrate 12 and have the same dimension as the substrate (Figure 5).  The substrate 12 can have a square shape with four corners (Figure 2, reproduced below).  Since the electrodes have the same size as the substrate 12 (Figure 5), the electrodes would also have the same square shape with four corners. The interconnection lines are connected to the electrodes, thus, they are also connected (at least electrically) to all four corners of the electrodes.  

    PNG
    media_image3.png
    571
    463
    media_image3.png
    Greyscale

	Regarding claims 21 and 24, Herrick discloses that the display comprises the stretchable substrate 12 and individual light emitting devices/diodes/unit pixels embedded in the stretchable substrate 12 (col. 5, lines 59-col. 6, line 23).  The light emitting diodes/unit pixels comprise a plurality of emission layers configured to emit red light, green light and blue light (col. 6, lines 58-61).  
	Herrick also discloses that the display comprises a plurality of interconnection lines (e.g., data lines and scan lines) connected to the plurality of electrodes (col. 6, lines 48-57 and col. 7, lines 8-15), which are connected to the light emitting diodes/unit pixels (col. 2, lines 40-51 and col. 5, line 59-col. 6, line 5 and Figure 5).  
	Herrick discloses that the unit pixels are embedded in the entire substrate 12 (Figure 5).  The substrate 12 containing unit pixels has a square shape with four corners (Figures 2 and 5).  Since the interconnection lines are connected to the unit pixels, they are also connected to all four corners of the unit pixels.  
	Regarding claim 22, Herrick discloses that the interconnection lines are movable in at least one stretching direction since the interconnection lines are connected to the electrodes, which can be stretched and moved with the flexible stretchable substrate 12.  
	Regarding claim 23, Herrick discloses that the unit pixel is also rotatable since the thin stretchable film 12 can be provided in a roll (Figure 1).
	Accordingly, for the reasons stated above, Herrick anticipates claims 1-2, 4, 12-14 and 21-24.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,698,205 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:


/LING X XU/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991